 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

GreenbergTraurig DOCH:

DATE FILED: ze] t4

Cavoline J. Heller
Tol 212.801.2105
Fax 212,805 9488
hellerc@etiaw.com

November 25, 2019

VIA E-FILING AND HAND DELIVERY

The Honorable Andrew L. Carter

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: Centeno Santiago v. Barr et al., Case No. 19 Civ. 5950 (ALC)
Joint Status Report

Dear Judge Carter:

We are co-counsel to the New York Legal Assistance Group and Rapid Defense Network,
representing Petitioner Alma Sophia Centeno Santiago in the above captioned action. We write
pursuant to the Court’s November 14, 2019 Order that the parties submit a joint status report to
the Court on or before November 25, 2019. The parties have been conferring, and continue to
confer, on the language for a stipulation of dismissal. The parties have agreed that if a stipulation
of dismissal is not filed on or before December 20, 2019, the parties will submit a joint status
report on before December 20, 2019.

Respectfully submitted,
GREENBERG TRAURIG, LLP

By: /s/ Caroline J. Heller
Caroline J. Heller

SO ORDERED: (Erg

 

 

200 Park Ave.
New York, New York 10166 fv! idle tao CARTER, JA,
Tel: (212) 801-9200 UNITED STATES DISTRICT JUDGE

Fax: (212) 805-6400
hellerc@gtlaw.com II/2% [19

Attorneys for Petitioner Centeno Santiago

GREENBERG TRAURIG, LLP # ATTORNEYS AT LAW & WWWGTLAW.COM
MetLife Building # 200 Park Avenue « New York, NY 10166 # Tel 212.8019200 » Fax 212 801.6400

 
